June 10, 2015 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance Securities and Exchange Commission Washington, D.C.20549 Attention: Mary Beth Breslin Re: BioSig Technologies, Inc. Registration Statement on Form S-1, originally filed on May 20, 2015 File No. 333-204335, as amended (the “Registration Statement”) Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, BioSig Technologies, Inc. (the “Company”) hereby respectfully requests acceleration of the effective date of the Registration Statement so that it may become effective at 5:00 p.m., Eastern Time, on June 12, 2015, or as soon thereafter as practicable. In connection with the Company’s request for acceleration of the effective date of the Registration Statement, the Company acknowledges the following: · should the U.S. Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should any member of the staff of the Commission have any questions or comments with respect to this request, please contact our counsel, Haynes and Boone, LLP, attention: Rick A. Werner, Esq. at (212) 659-4974. Very truly yours, BIOSIG TECHNOLOGIES, INC. /s/ Kenneth L. Londoner Kenneth L. Londoner Executive Chairman
